Citation Nr: 1627559	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  12-06 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a traumatic brain injury (TBI), to include dizziness and memory loss.

2.  Entitlement to service connection for a TBI, to include dizziness and memory loss.

3.  Whether the severance of service connection for depressive disorder, not otherwise specified (NOS), was proper.

4.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

5.  Entitlement to a rating in excess of 50 percent for depressive disorder NOS.

6.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.

7.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney at Law


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to June 2002, including service in Bosnia.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  A March 2011 rating decision denied service connection for PTSD.  A February 2015 rating decision proposed severance of service connection for depressive disorder NOS, determined that no new and material evidence had been received to reopen a claim for service connection for a TBI, and denied entitlement to SMC and a TDIU.  A September 2015 rating decision severed service connection for depressive disorder NOS, effective December 1, 2015.

The Veteran was previously denied service connection for a TBI in a June 2010 rating decision.  The Board must therefore initially determine whether new and material evidence has been submitted to reopen the claim for service connection for a TBI prior to addressing the claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In a March 2012 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge on the issue of service connection for PTSD; however, in January 2016, he withdrew his hearing request.  See 38 C.F.R. § 20.704(d).  In February 2016, the Veteran notified the Board that he did not want a Board hearing on the remaining issues on appeal.

The Veteran initiated appeals of an increased rating for left wrist carpal tunnel and service connection for asbestosis, chest pain, neurotic excoriation, a bilateral knee disability, a penile condition, painful joints, scars, shortness of breath, a throat condition, a vitamin deficiency, sleep disturbances, a personality disorder, anxiety, arthritis, a jaw condition, a tooth condition, and tinnitus.  However, in January 2016, before the issues were transferred to the Board, the Veteran withdrew these appeals in writing.  These issues are therefore no longer on appeal.  38 C.F.R. § 20.204 (2015).

The Veteran also initiated appeals of service connection for carpal tunnel of the right wrist, chronic fatigue syndrome, arthritis, Gulf War syndrome, and psychomotor epilepsy.  A Statement of the Case (SOC) was issued in January 2015 and the Veteran did not perfect an appeal of the issues by filing a substantive appeal (VA Form 9).  As such, these claims are also not before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a TBI, an increased rating for depressive disorder, entitlement to SMC, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In a June 2010 rating decision, the RO denied service connection for a TBI.  The Veteran was notified of this decision and he did not perfect an appeal. 

2.  Evidence received since the June 2010 decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim for service connection for a TBI.

3.  In a June 2010 rating decision, the RO granted service connection for depressive disorder NOS, assigning a 30 percent rating, effective August 7, 2009.
 
4. The evidence does not establish that the June 2010 award of service connection for depressive disorder NOS was clearly and unmistakably erroneous.

5.  The Veteran has a current diagnosis of PTSD as a result of stressors related to the threatened death or injury of himself or others from hostile military activity during service in Bosnia. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for a TBI.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 3.159, 20.1103 (2015).

2.  Severance of service connection for depressive disorder NOS was not proper; service connection for depressive disorder NOS must be restored.  38 U.S.C.A. §§ 1155, 5109A (West 2014); 38 C.F.R. § 3.105(d) (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is granting the appeals to reopen the claim for service connection for a TBI, restoring service connection for depressive disorder, and granting service connection for PTSD, these claims are substantiated and there are no further actions necessary on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

II.  New and Material Evidence

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

In order to reopen a claim that has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

For the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996); see also Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).

In this case, the Veteran first submitted a claim for service connection for a TBI in September 2008.  The claim was denied in a June 2009 rating decision because the condition did not occur in service, nor was it caused by service.  There was no evidence of treatment, diagnosis, or other findings of a TBI in service or within one year of discharge.  In a June 2010 rating decision, the RO reconsidered the claim and continued the denial of service connection because the evidence continued to show that the condition was not incurred in or aggravated by military service.  The Veteran was notified of the June 2010 decision and he did not appeal.  The decision is final.  38 U.S.C.A. § 7105, 38 C.F.R. § 20.1103.

In July 2013, the Veteran requested to reopen his claim for service connection for a TBI.  Evidence received since the June 2010 rating decision includes an April 2016 statement from the Veteran that he is requesting a Purple Heart for an incident in Bosnia in which he suffered a TBI, the details of which were not made public until 2016.  He also submitted a statement from a retired Army Colonel in January 2016, which confirms that the asserted incident in Bosnia occurred.

VA treatment records have also been associated with the claims file.  A February 2016 treatment record indicates that the Veteran has been diagnosed with seizures, depression, and PTSD, and that he was referred to VA neuropsychology to "assist in determining the presence, nature, and severity of cognitive dysfunction related to illness or injury of the brain."  In March 2016, a VA neuropsychologist indicated that the Veteran's case was complex and required more testing.  In April 2016, after a three-hour neuropsychology evaluation, the treating neuropsychologist concluded that the Veteran's cognitive deficits were consistent and appeared to be organic in nature, but that specific attribution was difficult to make due to lack of information.  She specifically noted that "traumatic brain injury shows similar patterns of deficits and contribute to epileptiform dysregulation."  As such, presumed credible, new and material evidence of an in-service injury has been received to reopen the claim for service connection for a TBI.

III.  Severance of Service Connection for Depression

Once service connection has been granted, it can be severed only upon the Secretary's showing that the final rating decision granting service connection was "clearly and unmistakably erroneous."  See Daniels v. Gober, 10 Vet. App. 474, 478   (1997); Graves v. Brown, 6 Vet. App. 166 (1994).  The burden of proof in such cases is upon the Government.  38 C.F.R. § 3.105(d); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

CUE is "a very specific and rare kind of error."  "It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To determine whether there was CUE under 38 C.F.R. § 3.105(a) in a prior determination, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

However, in determining whether service connection will be severed, VA may - and, in fact, must - consider evidence that was generated after the original decision was made.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006) (a "severance decision focuses - not on whether the original decision was clearly erroneous - but on whether the current 'evidence establishes that [service connection] is clearly erroneous.'" (quoting 38 C.F.R. § 3.105(d)); see Daniels v. Gober, 10 Vet. App. 474, 480 (1997) (holding that 38 C.F.R. § 3.105(d) "clearly contemplat[es] the consideration of evidence acquired after the original granting of service connection").  In fact, 38 C.F.R. § 3.105(d) specifically states that "[a] change in diagnosis may be accepted as a basis for severance," clearly contemplating the consideration of evidence acquired after the original grant of service connection. Daniels v. Gober, 10 Vet. App. 474, 480 (1998).

In this case, the Veteran was service-connected for depressive disorder NOS in a June 2010 rating decision, which was based in large part on the results of a November 2009 VA mental disorders examination.  The November 2009 VA examination was conducted by a licensed psychologist, after review of the claims file and clinical examination of the Veteran, including psychological and neuropsychological tests.  The examiner concluded that the Veteran had depressive disorder NOS, which was at least as likely as not caused by or a result of military service.  The examiner also concluded that a separate diagnosis of a personality was not warranted.  The examiner specified that her opinions were rendered based on DSM-IV criteria and guidelines, review of the Veteran's claims file and VA medical records, test results and the clinical interview, and her own professional training and experience as a psychologist.

The Board acknowledges several subsequent VA examiners concluded that the Veteran's depressive disorder was less likely than not caused by or a result of military service, including examinations and medical opinions in February and May 2011, October 2013, and January 2015.  The May 2011 examiner concluded that the depressive disorder was more likely than not related to post-service difficulties involving the Veteran's brain.  The October 2013 examiner concluded that the Veteran's depression was a result of his seizure disorder and physical limitations, and was exacerbated by poor coping skills, low frustration tolerance, and poor impulse control as a result of his diagnosed personality disorder.  The January 2015 examiner opined that it was less likely than not that the Veteran's depressive disorder NOS was related to military service.  The rationale was that the Veteran was diagnosed with adjustment disorder in 2000, for which he completed treatment prior to discharge, and that his current symptoms began in 2005 after he had an aneurysm.  

Based on the foregoing, the Board is unable to state, based on the current evidence of record, as directed by Stallworth, that the grant of service connection for depressive disorder NOS was clearly and unmistakably erroneous.  The Board's task in determining whether severance of service connection was proper is not to assess the probative value and weight of evidence, or to determine whether the preponderance of the evidence is against the claim.  A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  Rather, the alleged error must error must be of fact or of law, and when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ.  In this case, the subsequent opinions do not change the diagnosis; rather, the subsequent VA medical opinions are differences in opinion from the November 2009 VA examiner's opinion.  There is no assertion of an error fact or of law that compels a conclusion on which reasonable minds could not differ.  An assertion of improperly weighing and evaluating the evidence also can never rise to the stringent definition of clear and unmistakable error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

In sum, the fact that the record contains competing medical opinions in and of itself means that the grant of service connection for depressive disorder NOS in this case could not be clearly and unmistakably erroneous, as reasonable minds could differ and weighing and evaluating the evidence would be necessary.  Based on the foregoing, the Board finds that a severance of service connection for depressive disorder was not warranted.

IV.  Service Connection for PTSD

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  Additionally, the current version of 38 C.F.R. § 3.304(f)(3) states that when the claimed in-service stressor is related to the veteran's "fear of hostile military or terrorist activity," the following shall be demonstrated to establish service connection for PTSD:  (1) the claimed stressor is consistent with the places, types and circumstances of the veteran's service; (2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and (3) the veteran's symptoms are related to the claimed stressor.

For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Here, the Veteran contends that he has PTSD due to incidents that occurred while on active duty in Bosnia.  He asserts that while in a convoy, a vehicle struck a land mine, he was thrown, and struck his head.  Since then, he has had trouble sleeping, bad nightmares, and anger problems.  In addition, the Veteran asserts that on the way to Tuzla airport, he and another soldier were thrown to the ground by some French security guards.  He states that the French guards put their rifles up against his head and threatened him before eventually releasing him.  Finally, the Veteran asserts that while on roving guard duty at the Tuzla Air Base, he was shot at by two drunk Bosnians, and that he personally witnessed open graves and burned dead bodies.  See, e.g., the November 2010 statement; February 2011 stressor statement; March 2012 statement; June 2013 stressor statement; July 2013 statement; November 2013 statement; March 2015 stressor statement; November 2015 statement.

First, the Board finds that the weight of the evidence is at least equipoise as to whether the Veteran has a current diagnosis of PTSD.  The medical evidence supporting a diagnosis includes a January 2010 VA PTSD screening that was positive; VA treatment records showing a diagnosis of PTSD dated back to at least June 2011; and a medical opinion by a private psychologist, Dr. J.M., rendered in January 2016 after a telephonic clinical interview with the Veteran and review of the entire record.  

Evidence weighing against a diagnosis of PTSD includes an August 2008 psychological evaluation in connection with a Social Security disability claim, which diagnosed other mental conditions but did not diagnose PTSD.  In addition, a February 2010 VA treatment reports indicates that the Veteran met the criteria for depressive disorder but is silent for mention of a PTSD diagnosis, and a February 2011 VA examination report indicates that the Veteran did not meet the criteria for a diagnosis of PTSD.  A December 2014 VA examination report also indicates that the Veteran did not meet the diagnostic criteria for PTSD under the DSM-5 criteria.  The examining psychologist specified that the Veteran was unable to spontaneously say any PTSD symptom without being reminded.  In addition, the results of his Minnesota Multiphasic Personality Inventory (MMPI) test did not indicate PTSD, but rather showed mood problems, immaturity, preoccupation with medical issues, and possible exaggeration of medical issues.  In January 2015, a VA examiner again determined that the Veteran did not meet the criteria for a PTSD diagnosis.

Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that he has a current diagnosis of PTSD.

Next, there is credible supporting evidence of a stressor.  Service personnel records confirm that the Veteran served in Bosnia.  Moreover, a retired Colonel submitted a statement in January 2016 corroborating the Veteran's assertions regarding detainment by French forces on or around November 19, 1997.  The retired Colonel indicated that some French soldiers detained a United States vehicle and apprehended the soldiers, including the Veteran, at gun point and forcefully ordered the United States soldiers to the ground while pointing weapons at their heads.  He noted that the Veteran was actively involved in a potentially life-threatening incident.  The Board therefore finds the Veteran's account of the claimed in-service stressor regarding the French soldiers in Bosnia to be credible.

Finally, the medical evidence supports a finding that the Veteran's stressors were adequate to support a diagnosis of PTSD.  VA treatment records from April 2015 indicate that the Veteran's diagnoses included PTSD, and noted that the Veteran was in a landmine explosion, was attacked while delivering mail in Bosnia, was attacked by French police in Sarajevo, and saw mass graves and mutilated bodies.  In addition, Dr. J.M. opined in January 2016 that based on his telephonic clinical interview with the Veteran and detailed review of the entire record, the Veteran's PTSD was directly related to his military experiences.  

In sum, the Board finds that at least one of the Veteran's claimed stressors is related to his fear of hostile military activity.  He is competent to describe his in-service stressors, and his claimed stressor regarding the incident with French soldiers in Bosnia is consistent with the places, types, and circumstances of service, and has bene corroborated by a retired Colonel who had personal knowledge of the situation.  For these reasons, and resolving reasonable doubt in his favor, service connection for PTSD is warranted.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a TBI is granted.

Severance of service connection not being proper, restoration of service connection for depressive disorder NOS is granted.

Service connection for PTSD is granted.


REMAND

A review of the record reflects that further development is necessary with regard to the claims for service connection for a TBI and an increased rating for depressive disorder NOS.  

In light of the grant of service connection for PTSD herein, the Board concludes a medical opinion is necessary to determine the severity of the Veteran's service-connected PTSD and depressive disorder, and to determine which symptoms are attributable to the PTSD and which are attributable to the depressive disorder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698  (1996)).  

Updated VA treatment records are also necessary before adjudication of the TBI and depressive disorder appeals.  A February 2016 VA treatment record indicates that the Veteran has been diagnosed with seizures, depression, and PTSD, and that he was referred to VA neuropsychology to "assist in determining the presence, nature, and severity of cognitive dysfunction related to illness or injury of the brain."  In March 2016, the Veteran was noted to become tearful during testing, had high anxiety, reported some suicidal ideation, and disrupted sleep.  His case was noted to be complex and to require more testing.  The treatment report contains a note that once the Veteran completed testing, a full neuropsychological report with impressions and recommendations would be attached to the treatment report as an addendum.  In April 2016, the Veteran underwent a three-hour neuropsychology evaluation, and the impression was a mild neurocognitive disorder due to multiple etiologies.  However, the full neuropsychological report has not been associated with the claims file.  As such, updated VA treatment records should be associated with the claims file.  VA has a duty to seek the additional records.  38 U.S.C.A. § 5103A(b)(1).

Finally, with regard to the issues of entitlement to SMC and a TDIU, any decision on the service connection and increased rating claim being remanded herein may affect the claims for SMC and a TDIU.  Consideration of entitlement to SMC and a TDIU must therefore be deferred until the intertwined issues are resolved or prepared for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain from the VA healthcare system all outstanding relevant treatment records of the Veteran dated from January 2016 to present, including records from VA neuropsychology.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  After completing the above development, obtain a VA medical opinion to determine the current severity of any diagnosed acquired psychiatric disorders, to include PTSD and depressive disorder.  

The examiner should explicitly state whether the PTSD symptoms and depressive disorder symptoms overlap to such an extent that they cannot be differentiated and explain why.  See 38 C.F.R. § 4.14  (the evaluation of the same manifestation under different diagnoses is to be avoided); Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition). 

If the symptoms are distinguishable, the examiner must clearly identify which symptoms are due to the PTSD only, and which are due to the depressive disorder only, and should assign separate global assessment of functioning scale scores (GAFs) to each service-connected disability.

The entire claims file, including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations deemed necessary should be performed.  All opinions and conclusions expressed should be supported by a complete rationale in a report.  

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination. 

3.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Appellant and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


